Citation Nr: 0512594	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
in a September 28, 1989 rating decision when it denied, in 
part, the veteran's claim for service connection for 
residuals, right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The September 28, 1989 decision denying service connection 
for residuals, right ankle injury, was supported by the 
evidence of record and in accordance with the law.


CONCLUSION OF LAW

The September 28, 1989 rating decision denying service 
connection for residuals, right ankle, did not contain clear 
and unmistakable error.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

However, the VCAA is not applicable to allegations of CUE.  
See Parker v. Principi, 15 Vet. App. 407 (2001) (CUE in a RO 
decision); Livesay v. Principi, 15 Vet. App. 165 (2001) (CUE 
in a Board decision).  A claim of clear and unmistakable 
error is not a claim or application for VA benefits, and 
duties associated with such claims or applications are 
inapplicable.  It cannot be overemphasized that a CUE claim 
must be viewed exclusively in light of evidence that was of 
record at the time the decision was made, in this case 
September 28, 1989.

The Board point out, however, that notwithstanding the fact 
that the VCAA appears to be inapplicable to this case, the 
veteran has been accorded ample notice and the opportunity to 
present evidence and argument on this matter.  In the 
November 2003 statement of the case (SOC), the RO informed 
the veteran of the action taken on his claim and showed the 
evidence used and the reasons for the decision.  He was 
specifically advised that CUE did not exist in the September 
28, 1989 rating decision that denied service connection for 
residuals, right ankle injury.  The veteran has thus been 
given all appropriate due process considerations.  

In summary, the Board believes that all actions required of 
the RO in a claim based on CUE have been undertaken and 
completed.  No purpose would be served by further action for 
the reasons stated herein.  Accordingly, the Board will 
proceed to a decision on the merits.

Factual Background

By rating decision dated in May 1965, the veteran was granted 
service connection for residuals of frostbite of the feet, 
and assigned a 10 percent disability rating.  In July 1989, 
the veteran submitted a claim for, among other things, 
service connection for his "ankle problems due to injuries 
sustained in the military."  VA outpatient treatment records 
dated in August 1989 show complaints of right ankle pain for 
the past 8 to 10 years and also describe a history of injury 
to the right ankle 25 years prior while serving as a 
paratrooper in the military service.  These records also show 
soft tissue swelling, instability, and degenerative joint 
disease of the right ankle secondary to remote trauma.  A 
rating decision dated in September 1989 denied service 
connection for residuals, right ankle injury.  

In August 1997 the veteran submitted a new claim for service 
connection for a right ankle disability, arguing that the 
degenerative arthritis in his right ankle is secondary to his 
service connected residuals of frostbite to his feet.  Along 
with this August 1997 claim, the veteran submitted a hand-
written statement dated in August 1986, purportedly from the 
veteran's physician, regarding his right ankle disability.  
The veteran underwent VA examinations in September and 
October 1997.   These examination reports showed arthritic 
changes of the right ankle.  Based on the results of these 
examinations and the new rating criteria (effective January 
12, 1998) that included X-ray abnormalities of 
osteoarthritis, the RO granted separate evaluations for the 
veteran's feet disability by rating decision dated in March 
1998.  The evaluation of residuals of frostbite, bilateral 
feet, was increased to 30 percent for the right foot and 20 
percent for the left foot.  This rating decision also stated: 
"Rating decision of 9-28-89 denied service connection for 
degenerative joint disease of the right ankle, however, it 
appears this condition is inextricably intertwined with the 
frostbite and service connection is conceded.  It will be 
incorporated in the evaluation of the frostbite of the right 
foot."          

Analysis

The veteran asserts CUE in a rating decision dated September 
28, 1989.  The veteran has submitted multiple theories in 
support of his claim for CUE.  In his May 2001 claim for CUE 
the veteran admitted that he did not suffer injuries to 
either ankle in service and argued that his initial claim was 
for service connection for a right ankle condition secondary 
to service connected residuals of frostbite.  He also argued 
that he should have been afforded a VA examination after 
submitting his claim in July 1989.  In correspondence dated 
in June 2001 the veteran argued that he submitted a timely 
appeal to the September 28, 1989 rating decision and that 
thus the September 28, 1989 decision was not final.  In his 
March 2003 notice of disagreement (NOD) the veteran argued 
that he did injure his ankles in service and that the RO 
failed to consider a service medical record dated in February 
1962 showing treatment in-service treatment of his ankles.  
Finally, in the veteran's formal appeal he argues that the 
September 28, 1989 decision failed to consider an August 1986 
private medical treatment report.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2004).

In order for CUE to exist, the Court of Appeals for Veterans 
Claims (Court) has stated that:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Federal Circuit recently stated that there are two 
requirements to establish a CUE claim: 1) the alleged error 
must have been outcome determinative; and 2) the error must 
have been based upon the evidence of record at the time of 
the original decision.  See Cook v. Principi, 318 F.3d 1334, 
1344 (Fed. Cir. 2002) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.  To reasonably raise CUE, 
there must be some degree of specificity as to what the 
alleged error is, and unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the error.  Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

Turning to the proffered arguments, the Board notes that they 
essentially consist of a disagreement with the way VA 
interpreted the evidence of record (that the February 1962 
service medical record showed complaints regarding the ankles 
during service) or that VA breached its duty to assist (by 
failing to obtain a VA examination in 1989).  As indicated by 
the above-discussed caselaw, mere disagreement with the 
weighing of the evidence or a breach of the duty to assist 
does not rise to the level of CUE.

The Board has carefully reviewed the record as it existed at 
the time of the September 28, 1989 rating decision, and has 
been unable to find references to incorrect facts, or 
incorrect applications of the statutory and regulatory 
provisions that were in effect at the time of the rating 
decision in question.  First, the veteran's July 1989 claim 
for a right ankle disability was a direct service connection 
claim.  There is no indication in the July 1989 claim that 
the veteran's theory behind service connection was secondary.  
Even if secondary service connection were considered, there 
was no competent evidence in 1989 suggesting that right ankle 
disability was related to frostbite.   

Second, the veteran has argued that he should have been 
afforded a VA examination after submitting his claim in July 
1989.  Assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  At 
the time of the September 1989 rating decision, there was no 
indication that the veteran suffered from a chronic right 
ankle disability in service.  There was also no indication 
that the veteran was treated for a right ankle condition 
until February 1989, 25 years after service.  Thus, any 
opinion relating the veteran's right ankle disability to 
service would certainly be speculative.  Also, at the time of 
the 1989 rating decision, the rating criteria for cold 
injuries did not include arthritis.  Compare 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7122 (1989) with 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7122 (effective January 12, 
1998).  Prior to January 1998, arthritis was not listed in 
the rating criteria for frostbite.  The decision to 
incorporate right ankle arthritis with the right foot 
frostbite was apparently based on the 1998 changes in the 
Diagnostic Code (though they were made effective in August 
1997).  The record as a whole demonstrates that VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  The duty to assist is not invoked, even 
under Charles v. Principi, 16 Vet. App. 370 (2002), where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).

Third, there is no indication that the veteran ever 
successfully appealed the September 28, 1989 rating decision.  
The veteran was afforded notice of the September 1989 rating 
decision by correspondence dated October 11, 1989.  The 
veteran submitted a new claim for service connection on 
November 9, 1990.  If a veteran does not initiate an appeal 
within one year, however, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302(a), 20.1103 (2002).  As such, the 
Board finds that the appellant did not initiate an appeal of 
the September 1989 decision. See 38 C.F.R. § 20.302(a).         

Fourth, the veteran has also argued that he injured his right 
ankle in service and that the September 28, 1989 rating 
decision failed to discuss pertinent service medical records.  
A February 1962 service medical report shows a note that 
states "ankles" and an ace bandage was provided.  However, 
there is no diagnosis of a right ankle disability and there 
are no further complaints regarding the right ankle during 
service.  The RO's failure in discussing the February 1962 
service medical report is of no consequence as it would not 
have manifestly changed the outcome at the time the decision 
was made.   

Finally, in the veteran's formal appeal he argues that the 
September 28, 1989 decision failed to consider an August 1986 
private medical treatment report.  The August 1986 private 
medical treatment report was received by the RO in August 
1997 and therefore cannot be used as a basis for clear and 
unmistakable error in the 1989 rating decision because it was 
not of record for consideration in 1989.  Furthermore, this 
report does not provide a basis for either direct or 
secondary service connection for the veteran's right ankle.    

In conclusion, the Board finds that the veteran has failed to 
demonstrate that there was an error of fact or law in the 
September 28, 1989 rating decision which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The decision was supportable based on the evidence of 
record at the time and no reversible error has been 
demonstrated.  In view of this, the Board concludes that 
there was no CUE in the challenged decision.


ORDER

The September 28, 1989 rating decision does not contain CUE.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


